Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 1-5 are objected to as failing to comply with 37 CFR 1.84(l) because not all of the drawings have satisfactory reproduction characteristics.  Specifically, most of the figures do not use dense or clean enough lines to enable reproduction of the drawings.  Applicant should go over each figure and ensure the lines are of substantial weight and clarity to permit adequate reproduction.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “The two-axis direct-drive rotation mechanism”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to recite something similar to “A two-axis direct-drive rotation mechanism.”  Appropriate correction is required.
Claim 1 recites at line 5, “a motor and a slipring mounting bracket pan-axis.”  It is unclear if this limitation is a mounting bracket or a pan-axis.  The phrasing is confusing and requires correction.
Claim 1 recites the limitation "the motor and a slip-ring" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The previous link introduces “a motor and a slipring mounting bracket pan-axis” but that limitation does not provide antecedent basis for “the motor and a slip-ring.”  Applicant should go through the claim limitations and make sure they are consistent and clear.   
Claim 1 at line 12 recites “where reader and mounting” which is confusing because it appears that part of the intended limitation was omitted from this recitation.  Appropriate correction is required.
Claim 1 at  lines 16-17 recites “the pan-axis encoder reader and mounting.”  First, there is no antecedent basis for this limitation in the claim.  Second, the limitation is confusing because it ends with a gerund, mounting. 
Claim 1 recites the limitation "tile-axis" in line 21.  This limitation should be amended to recite tilt-axis.
Claim 1 recites the limitation "the tilt-axis rotation shaft” in line 29.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 recites “mechanical parts are made by metal material.”  The use of the word “by” in confusing.  Rather the claim should recite “mechanical part are made of metal material.”  Appropriate correction is required.  
Claim 3 recites at line 2 the phrase “arranged around fixed on.”  This phrase is very confusing.  Perhaps applicant meant to recite “arrange around and fixed on.”  Appropriate correction is required.
Claim 3 also recites “a pan-axis turntable.”  Claim 1 already recites this limitation so therefore it is unclear whether this limitation is the same as the one recited in Claim 1.  Appropriate correction is required.
Claim 4 recites the limitation "the back housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend the claim to recite something similar to “the back portion of the housing.”
Claim 5 recites “the components assembly pan-axis” which is very confusing.  Perhaps Applicant intended to recite “the components of the assembly pan-axis.”
Claim 6 recites the limitation "the two front housing parts" in lines 2-3.   There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 recites “the integration process” in lines 3-4.  It is unclear what the integration process is because the claims never describe an integration process.  Moreover, the claims are an apparatus claim set and not a process/method claim set and therefore the claims should not include any processes.  Appropriate correction is required.
PLEASE NOTE:  The claims are replete with clarity issues.  These issues may have occurred due to a translation of the priority document.  The applicant is encouraged to go through the claims line-by-line and look for a fix any additional clarity issues that may be present.  
Allowable Subject Matter
 Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632